Citation Nr: 1533331	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision in which the RO, inter alia, denied service connection for PTSD, depression, and schizoaffective disorder.  In February 2007, the Veteran filed a notice of disagreement (NOD), and a statement of the case (SOC) was issued in January 2009.  In February 2009, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In March 2009 and March 2013, the RO issued supplemental SOCs (SSOC), continuing the denial of service connection for an acquired psychiatric disorder.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO in Chicago, Illinois.  A transcript of that hearing is of record.

In December 2013, the Board remanded the Veteran's claim for an acquired psychiatric disorder to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a September 2014 SSOC) and returned the matter to the Board for further consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

In July 2015, a Deputy Vice Chairman advanced this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

For the reasons expressed below, the matter on appeal is again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Initially, the Board notes that the record includes additional, pertinent evidence-specifically, a July  2014 document reflecting a Disability Benefits Questionnaire (DBQ) prepared by the Veteran's treating VA psychologist, and supporting medical treatment records- received (in August 2014) prior to, but not considered at the time of, the AOJ's last adjudication of the claim in September 2014.  Hence, a remand of this matter for consideration of the additionally-received evidence, and for issuance of an SSOC reflecting such consideration, is required.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

The Board further notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran contends that he has an acquired psychiatric disability as a result of an incident in November 1967, when he allegedly witnessed his friend's murder.  The Veteran claims that his friend, who had been discharged from military service, was serving as a bartender at a bar in Fairbanks, Alaska.  The Veteran stated that he argued with another patron, and that patron later shot the bartender in the head, killing him.  The Veteran believed that the shot was intended for him and that, thereafter, he was ostracized by other service members.  He then requested a transfer to Vietnam, but his request was denied.

In the December 2013 remand, the Board directed, inter alia, that further attempts to corroborate the Veteran's alleged in-service stressor should be undertaken, and that the Veteran undergo a VA mental disorders examination.  The examiner was instructed to identify all current psychiatric disabilities and, with respect to each such diagnosed disability, provide an opinion as to whether it is at least as likely as not that the disability had its onset during or is otherwise medically related to service.  

The examiner determined that the Veteran did not have a diagnosis of PTSD that conformed to DSM-5 criteria, but diagnosed persistent depressive disorder; alcohol use disorder, in sustained remission; and opioid use disorder, in sustained remission.  However, the examiner did not provide a nexus opinion with respect to the Veteran's diagnosed current depressive disorder, as directed in the prior remand..  

Moreover, although it is unclear whether the occurrence of an in-service stressor has been corroborated (as the record includes no formal determination in this regard), the examiner did not comment on the validity of PTSD diagnoses in the record.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) and McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is satisfied when the claimant has a disability shortly prior to, at the time of, or during the pendency of, a claim for VA disability compensation is filed).  The Board also notes that the June 2014 VA examination was conducted without the benefit of potentially pertinent evidence. As noted, the DBQ from the Veteran's treating psychologist-which clearly explained the examiner's continued diagnosis of PTSD, to include under DSM-5 criteria-along with supporting treatment records, were not associated with the claims file until after the examination was conducted. 

Accordingly, the Board finds that, after taking action to obtain and associate with the claims file all pertinent records, and making a formal determination as to whether any claimed in-service stressor has been verified, the AOJ should arrange to obtain an addendum opinion from the prior VA examiner or another appropriate physician.  The AOJ should only arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of a competent medical professional .  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.

Prior to obtaining further medical opinion on this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Chicago, Illinois, dated through July 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Chicago VAMC (and any other VA facility(ies), all pertinent, outstanding records of evaluation and/or treatment of the Veteran since July 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The evidence of record indicates that the Veteran receives Social Security Administration (SSA) disability benefits.  However, the Veteran's SSA records have not been associated with the claims file.  Because SSA records are potentially relevant to the Board's determination-particularly where, as here, the evidence does not clearly indicate the disability(ies) on which such award was based, and hence, the SSA records cannot be deemed irrelevant-VA is obliged to attempt to obtain and consider those records.  See 38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 



The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all VA records of mental health treatment of the Veteran, to include from the Chicago VAMC, dated since July 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Request from SSA complete copies of any determination on the Veteran's claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  Send to the Veteran and his representative a letter requesting that the Veteran he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Make a formal determination for the record (with include supporting rationale) as to whether there is credible evidence to establish the occurrence of any alleged in-service stressor.

6.  After accomplishing the above, and all records and/or responses received from each contacted entity, as well as the formal stressor determination, have been associated with the claims file, arrange to obtain an addendum opinion from the June 2014 VA examiner.    

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by a psychiatrist or n appropriate physician, if deemed necessary in the judgement of a competent, medical professional.

The contents of the entire, electronic claims file, (on VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the opinion should include discussion of the Veteran's documented medical history and assertions.  If an examination is conducted, all appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  T

As regards PTSD, the examiner should clearly indicate whether the Veteran does meet, or has met, the diagnostic criteria for the disorder at any point pertinent to the current claim for service connection.  If so, the examiner must specify how the diagnostic criteria are met, including identifying the specific verified stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the verified stressor(s).  If not, the examiner should clearly explain why (reconciling such conclusion with the PTSD diagnoses of record-to include as reflected in the July 2014 DBQ provided by the Veteran's treating psychologist). 

With respect to diagnosed depressive disorder, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during, or is otherwise medically related to, his active military service-to include any verified stressor(s). 

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service medical and other objective evidence of record, as well as rhe Veteran's lay assertions.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter remaining on appeal in light of all pertinent evidence (to the July 2014 DBQ provided by the Veteran's treating psychologist (not previously considered), and all evidence added to the record since the last adjudication) and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




